Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/30/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, namely the Japanese Office Action issued on January 4, 2022. It has been placed in the application file, but the information referred to therein has not been considered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Kim (KR 20140082025A) (hereinafter “Kim) and WO2018/043835A1 (hereinafter “WO835”), 
US 2019/0211425 A1 is an English language equivalent of WO2018/043835A1 and the paragraph numbers cited in this notice of allowance refers to US 2019/0211425 A1.

Kim teaches an alloy steel manufacturing method where a melt is prepared by tapping ferromanganese, in a molten state, from the ferromanganese manufacturing process and ferrochrome, in a molten state, from the ferrochrome manufacturing process and kneading in one ladle (Kim, [0033]). Kim also teaches that blown molten steel is prepared (Kim, [0031]). Kim further teaches that manganese-chromium-containing steel is manufactured by mixing the melt, in a molten state, and molten steel, in a molten state, prepared by the above method (Kim, [0034]).
However, Kim does not disclose or suggest wherein the preparing of the first molten ferroalloy comprises: melting, in a first melting furnace, a manganese-containing raw material to manufacture a first molten ferroalloy; charging the first molten ferroalloy into a first temperature holding furnace; and holding the first molten ferroalloy at a temperature no less than a melting point or refining the first molten ferroalloy after the manufacturing of the first molten ferroalloy or wherein the holding of the first molten ferroalloy at a temperature no less than a melting point comprises charging, into the first temperature holding furnace, at least any one among manganese metal having a smaller phosphorous (P) content than the first molten ferroalloy and molten manganese in which manganese metal is melted to reduce a phosphorous (P) concentration in the first molten ferroalloy and increase a manganese concentration in the first molten ferroalloy as presently claimed.

WO835 teaches that while maintaining the first alloy steel in the temperature holding furnace at a temperature of no lower than the melting point thereof, manganese or molten manganese may further be added, so that the manganese content in the first alloy steel may gradually be increased within a specific range (WO835, [0032]). However, WO835 also teaches that the first alloy steel is a combination of molten steel and a ferroalloy and the first alloy steel has a manganese convent of 25-50 wt.%, while ferromanganese has a manganese content of 50-80 wt.% (WO835, [0017] and [0027]). WO835 also teaches that when the manganese or molten manganese is continuously added to the first alloy steel, the manganese content in the first alloy steel may exceed the indicated range, meaning that the first alloy steel may further be added to adjust the manganese content in the first alloy steel within the indicated range (WO835, [0033]).  
However, due to the fact that WO835 teaches adding the manganese or molten manganese to the first alloy steel, i.e., not the ferromanganese but rather the combination of molten steel and ferromanganese, and not having either a smaller phosphorous content or reducing the phosphorous content compared with the phosphorous content of the manganese-containing first molten ferroalloy, WO835 does not disclose or suggest the present invention. 

Therefore, it is clear that Kim and WO835, either alone or in combination, do not disclose or suggest the present invention.

Moreover, the amendments to claims 1 and 5-15 overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
	 
In light of the above, claims 1 and 5-15 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738  
                                                                                                                                                                                                      /BRIAN D WALCK/Primary Examiner, Art Unit 1738